Exhibit 10.9

 

AMENDED AND SUBSTITUTE LINE OF CREDIT NOTE

 

$12,000,000

 

December 30, 2011

 

FOR VALUE RECEIVED, the undersigned, GRANITE CITY FOOD & BREWERY LTD., a
Minnesota corporation (the “Borrower”), hereby promises to pay to FIFTH THIRD
BANK (the “Lender”) at the principal office of Fifth Third Bank, an Ohio banking
corporation, as Administrative Agent, in Cincinnati, Ohio, in immediately
available funds, the principal sum of Twelve Million and No/100 Dollars
($12,000,000.00) or, if less, the aggregate unpaid principal amount of all Line
of Credit Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, in installments in the amounts called for by Section 2.7(b) of the
Credit Agreement, together with interest on the principal amount of each Line of
Credit Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Credit Agreement.

 

This Amended and Substitute Line of Credit Note (this “Note”) is one of the
Notes referred to in the Credit Agreement dated as of May 10, 2011 among the
Borrower, Fifth Third Bank, an Ohio banking corporation, as Administrative Agent
and the Lenders party thereto (as extended, renewed, amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof.  All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

This Note amends, supersedes, replaces and is issued as a substitute for, but
does not in any way evidence repayment of or constitute a novation with respect
to, that certain Amended and Substitute Line of Credit Note dated December 16,
2011, made payable by the Borrower to the Lender in the original principal
amount of up to $7,000,000 (the “Existing Note”).  All of the Obligations
evidenced by the Existing Note shall hereafter be evidenced by this Note.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered on the date first set forth above by the duly authorized
representative of the Borrower.

 

 

GRANITE CITY FOOD & BREWERY LTD.,
a Minnesota corporation

 

 

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

Name:

James G. Gilbertson

 

Title:

Chief Financial Officer

 

Amended and Substitute Line of Credit Note

 

--------------------------------------------------------------------------------